Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the RCE amendments filed on 01/19/2021. 
Claims 1-18 and 26 are remain withdrawn.
Claims 19-20, 23-24 have amended. 
Claim 22 have cancelled. 
Claims 19-21 and 23-25 are currently pending and have examined.
Allowable Subject Matter
Claims 19-21 and 23-25 allowed. Claims 1-18 and 26 will need to be cancelled. 
Response to Arguments
Applicant’s arguments with respect to claims 19-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATEH M OBAID/Primary Examiner, Art Unit 3627